KML LAW GROUP, P.C.
A Professional Corporation incorporated in Pennsylvania
216 Haddon Avenue, Ste. 406
Westmont, NJ 08108
(215) 627-1322
Attorneys for Specialized Loan Servicing LLC as servicer for MTGLQ Investors, L.P.

                                                                 IN THE UNITED STATES
IN THE MATTER OF:                                                BANKRUPTCY COURT FOR THE
                                                                 DISTRICT OF NEW JERSEY
Brett A. Rovani
                                                                                 CHAPTER 13
       DEBTOR(S),                                                            CASE NO. 18-28721 JNP
Michele M. Rovani
                                                                     NOTICE OF MOTION FOR RELIEF
         CO-DEBTOR                                                   FROM STAY & CO-DEBTOR STAY


TO:
Brett A. Rovani
149 Windsor Way
Mount Royal, NJ 08061

Michele M. Rovani
149 Windsor Way
Mount Royal, NJ 08061

Richard S. Hoffman Jr.
 Hoffman DiMuzio
412 Swedesboro Road
Mullica Hill, NJ 08062

Isabel C. Balboa Esq.
Chapter 13 Standing Trustee
Cherry Tree Corporate Center - 535 Route 38 - Suite 580
Cherry Hill, NJ 08002

US TRUSTEE
Office of the US Trustee
One Newark Center, Suite 2l00
Newark, NJ 07102


         PLEASE TAKE NOTICE THAT the undersigned attorney for Specialized Loan Servicing LLC as

servicer for MTGLQ Investors, L.P., will apply to the UNITED STATES BANKRUPTCY COURT, located at

401 Market Street, P.O. Box 2067; Camden, NJ, for an Order to Grant Relief from the Automatic Stay & Co-

Debtor to authorize the moving parties to prosecute a foreclosure action for the reason that the debtors and

Michele M. Rovani, Co-Debtor have failed to maintain their monthly mortgage payments to the Secured Creditor

as more particularly set forth in the certification submitted herewith. Costs and counsel fees will also be requested.
The property involved is known as 149 Windsor Way , Mount Royal NJ 08061. The hearing on this matter is

scheduled for June 25, 2019 at 10:00 A.M.




Dated: May 31, 2019                            /s/Denise Carlon, Esq.
                                               Brian C. Nicholas, Esquire
                                               Denise Carlon, Esquire
                                               KML Law Group, P.C.
                                               216 Haddon Avenue, Ste. 406
                                               Westmont, NJ 08108
                                               (215) 627-1322
                                               dcarlon@kmllawgroup.com
                                               Attorney for Specialized Loan Servicing LLC as servicer
                                               for MTGLQ Investors, L.P.
